Citation Nr: 0026923	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-10 631	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether a November 1970 rating decision that denied service 
connection for a psychiatric disorder should be revised or 
reversed on the grounds of clear and unmistakable error.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey. 

In December 1999 the veteran appointed the Vietnam Veterans 
of America to be his representative.  However, the veteran 
sent in an April 2000 letter stating that for the current 
issue on appeal he was representing himself.


FINDINGS OF FACT

1.  The veteran did not appeal a November 17, 1970 rating 
decision which denied service connection for a psychiatric 
disorder.

2.  The November 17, 1970 rating decision was supported by 
the evidence then of record, and was consistent with the 
applicable law and regulations extant in 1970.


CONCLUSION OF LAW

The November 17, 1970, rating decision which denied service 
connection for a psychiatric disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (formerly § 4005) 
(West 1991); 38 C.F.R. § 3.105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in the United States Army 
from February 1966 to February 1970.  In September 1970, the 
veteran filed his original claim seeking VA disability 
compensation or pension benefits.  He claimed service 
connection for mental illness.  Service connection for a 
nervous disorder was denied by the Philadelphia, Pennsylvania 
RO in a rating decision dated November 17, 1970. Notice of 
this rating decision, and his appellate rights, were 
furnished to the veteran by letter dated December 1, 1970.  
The veteran did not file a notice of disagreement or other 
written correspondence reflecting dissatisfaction with the 
RO's November 1970 rating decision within the applicable 
appeal period.  As such, that determination is final.  38 
U.S.C.A. § 7105 (formerly § 4005); 38 C.F.R. §§ 3.104, 
20.200, 20.302 (formerly § 19.129) (1999).

The pertinent evidence of record at the time of the November 
1970 rating decision consisted of the veteran's service 
medical records and St. Mary's Hospital treatment records.  
The service medical records reflect that the veteran 
complained of nervousness in June 1969 and indicated that he 
did not know why he was nervous.  He reported he had been 
prescribed medication for the same problem while in the 
Republic of Vietnam.  He was prescribed Valium.  It was noted 
that, at that time, he worked in a supply division.  In July 
1969 it was noted that the veteran had had changes in 
behavior since his assignment to Italy.  On referral to a 
psychiatric service, it was noted the veteran reported that 
he worried about the number of people he had killed in the 
line of duty in Vietnam and wondered if he had done the right 
thing.  He reportedly indicated he had been a door-gunner on 
a helicopter in the Republic of Vietnam, and had received an 
Army commendation medal there.  He was admitted to a hospital 
ward to be air evacuated to Germany for evaluation. 

A later July 1969 record indicates that the veteran was 
hospitalized several weeks at an Army hospital in Germany.  
The veteran was noted to have struck his wife and allegedly 
threatened to kill her.  The wife described a personality 
change in her husband since his return from Vietnam in June 
1968.  It was noted as history that the veteran had served in 
Italy for five months, and had served in Vietnam for one year 
from June 1967 to June 1968.  Mental status examination 
revealed no evidence of a thought disorder.  His judgment and 
insight reportedly appeared "only mildly" impaired.  It was 
noted that the veteran might be considered emotionally 
unstable, but that there was no evidence of a significant 
paranoid reaction.  It was further noted that if the veteran 
presented any further problems for his unit he was 
psychiatrically cleared for administrative separation.  The 
veteran was not on any medication.  The diagnoses included 
moderate emotional instability, manifested by poorly 
controlled hostility, undependable judgment under stress, and 
use of drugs and glue sniffing.  The December 1969 service 
discharge examination report indicated that the veteran was 
psychiatrically normal.  In a report of medical history 
completed at that time, the veteran denied that he had, or 
had had, frequent trouble sleeping, frequent or terrifying 
nightmares, depression, excessive worry, or nervous trouble 
of any sort.  

July and August 1970 treatment records from St. Mary's 
Hospital indicate treatment for a gunshot wound to the knee.

The veteran's Department of Defense (DD) Form 214, of record 
at the time of the November 1970 rating action, reflects the 
veteran served in Vietnam and in Italy.  His military 
occupational specialty was noted as an aircraft replacement 
parts specialist.  The recorded decorations included the Air 
Medal without further notation.

On the basis of the above-cited evidence, the RO's November 
1970 rating decision denied service connection for a 
"nervous condition" based on a finding that the currently 
demonstrated disorder, emotional instability, was a 
constitutional or developmental abnormality, not a 
"disability" under the law.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (formerly §§ 310, 331) (West 1991).  

The appellant alleges that the November 1970 RO decision did 
not consider his combat service, did not afford him the 
presumption of soundness on induction, and did not consider 
that the record clearly indicated that he first developed 
emotional instability after service in Vietnam.  The veteran 
further stated that there was clear and unmistakable error in 
the VA's failure to give him a VA psychiatric examination 
prior to the November 1970 adjudication of his claim for 
service connection for a psychiatric disorder.

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  The United States Court of 
Appeals for Veterans Claims (the Court) has held that for 
there to be a valid claim of clear and unmistakable error 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at the time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed administrative 
error during the adjudication process.  The decision whether 
or not such an error was made is based on the record and the 
law which existed at the time of the prior RO decision.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 

After reviewing the veteran's contentions, it appears to the 
Board that his allegations of clear and unmistakable error in 
the November 1970 rating decision are based primarily on a 
disagreement as to how the facts were then weighed or 
evaluated, which as indicated above, cannot form the basis of 
a valid claim of clear and unmistakable error.  The pertinent 
evidence before the RO in 1970 consisted of the veteran's 
service medical records which show that the veteran 
experienced emotional instability, with no evidence of a 
thought disorder, during service, and was evaluated as 
psychiatrically normal on examination for service discharge.  
Also, post service medical evidence did not refer to a 
psychiatric disability.  As such, the medical evidence then 
of record did not show the veteran to have an acquired 
psychiatric disorder.  Hence, there existed a plausible basis 
for the RO's finding in November 1970 that the evidence 
established that the veteran only had emotional instability 
during service and, as a developmental disorder, it was not a 
"disability" within the meaning of applicable legislation, 
to include for which service connection could be established.  
See 38 C.F.R. § 3.303(c) (1970).  The Board notes that the 
current regulation 38 C.F.R. § 3.303 with respect to 
personality/developmental disorders is substantively 
unchanged compared to the equivalent provisions in effect in 
1970.  A disagreement as to how the facts were weighed or 
evaluated cannot form the basis of a claim of clear and 
unmistakable error.  See Luallen v. Brown, 8 Vet. App. 92 
(1995).

As current "disability" for VA compensation purposes had 
not been demonstrated, consideration of the provisions of 38 
U.S.C. § 1154 (formerly § 354) or 38 C.F.R. § 3.304 relative 
to circumstances of service, to include any combat service, 
was not warranted.  In the absence of demonstration of 
current "disability" for VA compensation purposes, the 
outcome of the case would have been the same irrespective of 
the circumstances of the veteran's service.  The provisions 
of 38 C.F.R. § 3.304(a) (1970) specified that the criteria in 
§ 3.304, to include § 3.304(b) pertaining to the presumption 
of soundness, applied only to "disabilities" resulting from 
specified military service.  The veteran also claims that 
there was clear and unmistakable error in the VA's failure to 
obtain a psychiatric examination of the veteran prior to 
adjudicating the veteran's claim.  In this regard, the 
veteran is alleging that the Board failed in its duty to 
assist in its failure to obtain the VA examination.  The 
Board notes that allegations that the VA failed in its duty 
to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994)

Accordingly, the Board finds that there was no error in the 
application of law or facts in the November 17, 1970 
adjudication.  The November 17, 1970 rating decision did not 
involve clear and unmistakable error.  38 C.F.R. § 3.105(a).


ORDER

The Board having determined that there was no clear and 
unmistakable error in the rating decision of November 17, 
1970, denying service connection for a psychiatric disorder, 
the appeal is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

